DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings

The replacement sheet of drawings was received on 19 February 2020.  These drawings are approved.


Claim Objections

Claim 1 is objected to because of the following informalities:  in line 2 of claim 1, "an" should be --a--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lapp, U. S. Patent 3,214,999.

Lapp shows in figure 1 a strain wave gearing comprising a rigid gear 10, a flexible gear 12, and a wave generator (including cam plate 16).  The wave generator is for flexing the flexible gear 12 into a non-circular shape to partially mesh with the rigid gear 10, and moving a meshing position of the flexible gear 12 with respect to the rigid gear 10 in a circumferential direction of the rigid gear 10.
	The wave generator comprises a rigid cam plate 16 having a non-circular outer peripheral surface and a wave bearing 18/20/22.  The wave bearing is mounted between the non-circular 
	The wave bearing 18/20/22, being shown without spaces for a cage or retainer, is depicted in figure 1 as a full complement ball bearing having a radially flexible inner race 18 (col. 1, lines 61-62), a radially flexible outer race 20 (col. 1, lines 62-63), and balls 22 inserted between the inner and outer races in a state in which the balls arranged adjacent with each other are in contact with each other, as shown in figure 1.
(claim 1)


Lapp shows in figure 1 a strain wave gearing comprising a rigid internally toothed gear 10, a flexible externally toothed gear 12, and a wave generator (including cam plate 16).  The wave generator is for flexing the flexible externally toothed gear 12 into an elliptical shape to partially mesh with the internally toothed gear 10, and moving a meshing position of the externally toothed gear 12 with respect to the internally toothed gear 10 in a circumferential direction of the internally toothed gear 10.
	The wave generator comprises a rigid cam plate 16 having an elliptical outer peripheral surface (col. 1, lines 59-60) and a wave bearing 18/20/22.  The wave bearing is mounted between the elliptical outer peripheral surface (16) and an inner peripheral surface of the externally toothed gear 12 so as to support the rigid cam plate 16 and the externally toothed gear 12 in a relatively rotatable state.
	The wave bearing 18/20/22, being shown without spaces for a cage or retainer, is depicted in figure 1 as a full complement ball bearing having a radially flexible inner race 18 
(claim 2)

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, WO 2014/069709, a machine translation of which is attached as an Office Action appendix.

Lee discloses a strain wave gearing (“harmonic drive”) comprising a rigid gear 30, a flexible gear 20, and a wave generator 10.  The wave generator 10 is for flexing the flexible gear 20 into a non-circular shape to partially mesh with the rigid gear 30, and moving a meshing position of the flexible gear 20 with respect to the rigid gear 30 in a circumferential direction of the rigid gear 30 (“For example….  The flexspline 20 of the portion corresponding to the long axis of the cam member 11 is engaged with the circular spline 30” p. 3). (figs. 1, 2; p. 3)
	The wave generator 10 comprises a rigid cam plate 11 having a non-circular outer peripheral surface (“For example….  The cam member 11 may be formed in an elliptical shape” p. 3) and a wave bearing 12 (fig. 5).  The wave bearing 12 is mounted between the non-circular outer peripheral surface (11) and an inner peripheral surface of the flexible gear 20 so as to support the rigid cam plate 11 and the flexible gear 20 in a relatively rotatable state (“6 and 7, the flexspline 20 according to the present invention is operably coupled to the cam member 11 with the bearing 12 of the wave generator 10 disposed therebetween.  Through this, the flexspline 20 is deformed in shape by the wave generated by the cam member 11.” p. 3).

(claim 1)


Lee discloses a strain wave gearing (“harmonic drive”) comprising a rigid internally toothed gear 30, a flexible externally toothed gear 20, and a wave generator 10.  The wave generator 10 is for flexing the flexible externally toothed gear 20 into an elliptical shape (“For example….  The cam member 11 may be formed in an elliptical shape” p. 3) to partially mesh with the internally toothed gear 30, and moving a meshing position of the externally toothed gear 20 with respect to the internally toothed gear 30 in a circumferential direction of the internally toothed gear 30 (“For example….  The flexspline 20 of the portion corresponding to the long axis of the cam member 11 is engaged with the circular spline 30” p. 3).
	The wave generator 10 comprises a rigid cam plate 11 having an elliptical outer peripheral surface and a wave bearing 12.  The wave bearing 12 is mounted between the elliptical outer peripheral surface (11) and an inner peripheral surface of the externally toothed gear 20 so as to support the rigid cam plate 11 and the externally toothed gear 20 in a relatively rotatable state (“6 and 7, the flexspline 20 according to the present invention is operably coupled to the cam member 11 with the bearing 12 of the wave generator 10 disposed therebetween.  
	The wave bearing 12, being shown without spaces for a cage or retainer, is depicted in figure 5 as a full complement ball bearing having a radially flexible inner race 12a, a radially flexible outer race 12c, and balls 12b inserted between the inner race 12a and outer race 12c in a state in which the balls arranged adjacent with each other are in contact with each other, as shown in figure 5.
(claim 2)

	As best shown at the bottom half of figure 5, but also visible in figure 2 and at the top of figure 5, at least the outer race 12c is formed with a semicircular notch for the balls 12b to be inserted into a ball raceway formed between the inner race 12a and the outer race 12c.
(claim 3)


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi, U. S. Patent 10,907,717.

Kobayashi shows in figures 1 and 2 a strain wave gearing 1 comprising a rigid gear 2, a flexible gear 3, and a wave generator 4.  The wave generator 4 is for flexing the flexible gear 3 into a non-circular shape (fig. 2) to partially mesh with the rigid gear 2, and moving a meshing position (corresponding to Lmax) of the flexible gear 3 with respect to the rigid gear 2 in a circumferential direction of the rigid gear 2.

	The wave bearing 7 is a full complement ball bearing (col. 4, line 22) having a radially flexible inner race 8, a radially flexible outer race 9, and balls 10 inserted between the inner and outer races in a state in which the balls arranged adjacent with each other are in contact with each other (balls 10 within the angular ranges b1 and b2 as shown in fig. 2).
(claim 1)


Kobayashi shows in figures 1 and 2 a strain wave gearing 1 comprising a rigid internally toothed gear 2, a flexible externally toothed gear 3, and a wave generator 4.  The wave generator 4 is for flexing the flexible externally toothed gear 3 into an elliptical shape (fig. 2) to partially mesh with the internally toothed gear 2, and moving a meshing position (corresponding to Lmax) of the externally toothed gear 3 with respect to the internally toothed gear 2 in a circumferential direction of the internally toothed gear 2.
	The wave generator 4 comprises a rigid cam plate 5 having an elliptical outer peripheral surface 6 (col. 4, line 21) and a wave bearing 7.  The wave bearing 7 is mounted between the elliptical outer peripheral surface 6 and an inner peripheral surface of the externally toothed gear 3 so as to support the rigid cam plate 5 and the externally toothed gear 3 in a relatively rotatable state.

(claim 2)

	As best shown in figure 3(c), the inner race 8 and the outer race 9 are formed with a semicircular notch 8a and 9a, respectively, for the balls 10 to be inserted into a ball raceway formed between the inner race 8 and the outer race 9.
(claim 3)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapp in view of Kobayashi, U. S. Patent 6,615,689.

	Lapp discloses a strain wave gearing as discussed in the rejection of claim 1 above, and appears to show the balls of wave bearings 34 and 50 to be received in semicircular notch 

	Kobayashi ‘689 discloses a strain wave gearing 1 similar to that of Lapp in that it includes a rigid internally toothed gear 2, a flexible externally toothed gear 3, and a wave generator 4 with a rigid, elliptical cam plate 41 and a wave bearing 42 for moving a meshing position of the externally toothed gear 3 with respect to the internally toothed gear 2.
	The wave bearing 42 includes a radially flexible inner race 43, a radially flexible outer race 44, and balls 45 inserted between the inner and outer races.

	As shown in figure 3, both the inner race 43 and the outer race 44 are formed with a semicircular notch 47 and 48, respectively, for the balls 45 to be inserted into a ball raceway formed between the inner race and the outer race (col. 4, lines 31-35).
(claim 3)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include semicircular notches for the balls in the inner and outer races of Lapp in view of Kobayashi ‘689 to provide axial positioning for the balls of the bearing.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 3,166,949 (Lapp) January 1965 - fig. 1 shows wave bearing balls in contact. "It is essential that any looseness or play between the disk, the inner bearing race, the balls, the outer bearing race, and the flexible gear be kept to a minimum, to reduce vibration, wear, and back-lash." col. 1, lines 20-24

U. S. Patent 3,471,913 (Scott) October 1969 - a ball bearing for strain wave gearing, with figure 5 showing a semicircular notch for the balls.

U. S. Patent 4,286,476 (Stiff) September 1981 - figure 3 appears to show a full complement ball wave bearing, with some adjacent wave bearing balls in contact and some not in contact.

U. S. Patent 4,545,263 (Fickelscher) October 1985 - balls of a wave bearing are shown as being in contact with one another, and appear to be in a full complement bearing.

KR 91-002995 (Morisita et al.) May 1991 - fig. 2 shows adjacent wave bearing balls in contact with each other.

U. S. Patent Application Publication 2012/0085188 (Kurogi) April 2012 - embodiments where the non-circular peripheral surface of the cam plate is an outer surface and embodiments where it is an inner surface.



U. S. Patent Application Publication 2021/0123514 (Seo) April 2021 (effective date October 2019) - flexible wave bearing is shown with touching bearing balls.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659